Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-21-00002-CV

                                       Vipul SHAH, M.D.,
                                            Appellant

                                                 v.

   Rosalinda BECERRA, Individually and as Personal Representative of the Estate of Ramon
                Becerra, Deceased, Norma Becerra, and Ramon Becerra Jr.,
                                       Appellees

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-CI-25919
                         Honorable Cynthia Marie Chapa, Judge Presiding

PER CURIAM

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios Justice
                 Beth Watkins, Justice

Delivered and Filed: February 10, 2021

MOTION TO DISMISS GRANTED; DISMISSED

           Vipul Shah, M.D. seeks to appeal an interlocutory order signed by the trial court on

December 17, 2020. Appellant has filed a motion to dismiss, stating he no longer desires to pursue

the appeal. We grant the motion and dismiss this appeal. Because the motion does not disclose an

agreement of the parties regarding the assessment of costs, we order all costs assessed against

appellant. See TEX. R. APP. P. 42.1(d)(absent agreement of the parties, costs are taxed against

appellant).

                                                  PER CURIAM